                   Case 20-50363-JTD             Doc 5      Filed 02/26/20         Page 1 of 4




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

In re:
                                                              Chapter 7
J & M Sales, Inc., et al.,1
                                                              Case No. 18-11801 (JTD)
                                                 Debtors.
                                                              (Jointly Administered)
George L. Miller, not individually, but as
Chapter 7 Trustee of J & M Sales, Inc., et al.,
                                             Plaintiff,       Obj. Deadline: March 11, 2020 at 4:00 p.m. (ET)
                                                              Hrg. Date: April 8, 2020 at 10:00 a.m. (ET)
vs.

Defendants Listed on Exhibit “A”,                             Adv. No. See Exhibit “A”
                                             Defendant.

          RE-NOTICE OF HEARING AND RESPONSE DATE FOR MOTION AND
           DEFENDANTS’ ELECTION AS TO PROCEDURES ORDER TRACK

         PLEASE TAKE NOTICE that George L. Miller, not individually, but as Chapter 7 Trustee

of J & M Sales, Inc., et. al. (the “Plaintiff”) has filed Plaintiff’s Motion for Orders Establishing

Streamlined Procedures Governing Adversary Proceedings Brought by Plaintiff Pursuant to 11

U.S.C. §§ 502, 547, 548, 549 and 550 of the Bankruptcy Code (the “Procedures Motion”) with the

United States Bankruptcy Court for the District of Delaware (the “Bankruptcy Court”).2

         Your rights might be affected. You should read these papers carefully and discuss them with

your attorney, if you have one in this bankruptcy case. (If you do not have an attorney, you may

wish to consult an attorney).




1
 Debtors in these Chapter 7 cases, along with the last four digits of each Debtor’s federal tax identification number,
are: J & M Sales Inc. (4697); National Stores, Inc. (4874); J&M Sales of Texas, LLC (5979); FP Stores, Inc. (6795);
Southern Island Stores, LLC (8099); Southern Island Retail Stores LLC (4237); Caribbean Island Stores, LLC (9301);
Pazzo FNB Corp. (9870); Fallas Stores Holdings, Inc. (6052); and Pazzo Management LLC (1924).
2
 Capitalized terms used herein but not otherwise defined shall have the meanings ascribed to them in the Procedures
Motion.
                Case 20-50363-JTD        Doc 5       Filed 02/26/20   Page 2 of 4




      PLEASE TAKE FURTHER NOTICE that the Procedures Motion requests that the Court

enter separate procedure orders for adversary proceedings based on the total amount in

controversy: (a) one for cases with total amount in controversy less than or equal to $75,000.00;

and (b) one for cases with total amount in controversy greater than $75,000.00.

               a.   All cases with total transfers equal to or less than $75,000 are currently
                    placed on Exhibit 1 to the proposed order attached as Exhibit B to the
                    Procedures Motion, which proposed order provides that mediation occurs
                    prior to formal discovery. Any Defendant currently listed on Exhibit 1 to
                    Exhibit B to the Procedures Motion who wishes to be placed on Exhibit 2 to
                    the proposed order attached as Exhibit C to the Procedures Motion, which
                    proposed order provides for formal discovery prior to mediation, must fill out
                    the enclosed election form and send to Plaintiff’s counsel either (1) by
                    scanning the ballot and emailing it to the email address listed on the balloting
                    form or (2) by mailing the ballot to the address listed on the balloting form.
                    This ballot must be sent so as to be received by Plaintiff’s counsel no later
                    than 4 p.m. ET on March 4, 2020. If you wish to remain on Exhibit 1 to
                    Exhibit B to the Procedures Motion, which provides for mediation prior to
                    formal discovery, you do not have to fill out any form.

              b.    If a Defendant notifies the Plaintiff by this deadline, the Plaintiff will move
                    the Defendant(s) in cases with total transfers equal to or less than $75,000.00
                    that requested the change to the proposed order attached as Exhibit C to the
                    Procedures Motion. Should a Defendant not notify Plaintiff of its election
                    to move to Exhibit C by the deadline, that Defendant is deemed to have
                    waived its right to elect to change orders.

      PLEASE TAKE FURTHER NOTICE that objections, if any, to the Procedures Motion

must be in writing, filed with the Clerk of the Bankruptcy Court, 824 North Market Street, 3rd

Floor, Wilmington, Delaware 19801, and served, so as to be received by the undersigned no later

than March 11, 2020 at 4:00 p.m. (ET) (the “Objection Deadline”).

       PLEASE TAKE FURTHER NOTICE that if an objection is timely filed, served, and

received, and such objection is not otherwise timely resolved, a hearing to consider such objection

to the Motion will be held before the Honorable John T. Dorsey, United States Bankruptcy Judge,

at the Bankruptcy Court, 824 North Market Street, 5th Floor, Courtroom 5, Wilmington, Delaware



                                                 2
                Case 20-50363-JTD       Doc 5       Filed 02/26/20   Page 3 of 4




19801 on April 8, 2020 at 10:00 a.m. (ET). Only those objections that are timely filed and served

so as to be received by the Notice Parties on or before the Objection Deadline will be considered

by the Court.

      PLEASE TAKE FURTHER NOTICE THAT IF AN OBJECTION IS NOT FILED,

SERVED, AND RECEIVED BY THE OBJECTION DEADLINE, THE COURT MAY

GRANT THE RELIEF REQUESTED IN THE MOTION WITHOUT FURTHER

HEARING OR NOTICE.

Dated: February 26, 2020
                                        BENESCH, FRIEDLANDER, COPLAN &
                                        ARONOFF LLP

                                        By: /s/ Jennifer R. Hoover
                                        Jennifer R. Hoover, Esq. (#5111)
                                        Kevin M. Capuzzi, Esq. (#5462)
                                        John C. Gentile, Esq. (#6159)
                                        Benesch, Friedlander, Coplan & Aronoff LLP
                                        222 Delaware Avenue, Suite 801
                                        Wilmington, Delaware 19801
                                        Telephone: (302) 442-7006
                                        Email: jhoover@beneschlaw.com
                                               kcapuzzi@beneschlaw.com
                                               jgentile@beneschlaw.com

                                        -and-

                                        ASK LLP

                                        Joseph L. Steinfeld, Jr., Esq., MN SBN 0266292
                                        Gary D. Underdahl, Esq. MN SBN 0301693
                                        2600 Eagan Woods Drive, Suite 400
                                        St. Paul, MN 55121
                                        Telephone: 651-289-3857
                                        Fax: (651) 406-9676
                                        Email: gunderdahl@askllp.com

                                        -and-

                                        Edward E. Neiger, Esq.
                                        151 West 46th Street, 4th Fl.

                                                3
Case 20-50363-JTD   Doc 5       Filed 02/26/20   Page 4 of 4




                    New York, NY 10036
                    Telephone: (212) 267-7342
                    Fax: (212) 918-3427

                    Counsel for Plaintiff, George L. Miller, Chapter 7
                    Trustee of J&M Sales, Inc., et al.




                            4
